                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 2:18-CR-04052-BCW-03
                                             )
ANGELA MARIE LUNCEFORD,                      )
                                             )
                      Defendant.             )


                                            ORDER

       Before the Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendation

concerning Defendant’s guilty plea. (Doc. #74). No objections were filed to the Report and

Recommendation. After an independent review of the record, the applicable law, the Court adopts

the Magistrate’s recommendation and accepts the guilty plea as to Count V of the Superseding

Indictment, charging her with a violation of 21 U.S.C. § 843(b). Accordingly, it is hereby

       ORDERED that the Magistrate’s Report and Recommendation be attached to and made

part of this Order, and accepts the plea agreement. (Doc. # 75).

       IT IS SO ORDERED.




DATED: April 3, 2019                                 /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




                                                 1
